Citation Nr: 1814881	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  17-58 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service including a period of active duty for training (ACDUTRA) from November 1956 to May 19657, and active duty from October 1962 to January 1963.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A July 2016 Board decision denied the Veteran's claim of entitlement to service connection for residuals of a back disability, after which the United States Court of Veterans Appeals (Court) affirmed the Board's decision in its December 2017 Memorandum Decision.  

2.  Evidence received since the July 2016 Board decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a back disability, and therefore, does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2016 Board decision which denied the Veteran's claim of entitlement to service connection for residuals of a back disability is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100(a) (2017).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for residuals of a back disability has not been added to the record.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 20.1105 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  New and Material Evidence - Back Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7104(b) (2012).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for residuals of a back disability was previously denied in a July 2016 Board decision wherein the Board found that a chronic back disability was not manifested during active service, arthritis of the spine was not manifested in the first year following the Veteran's discharge from active service, and his current lumbar spine degenerative disease was not shown to be related to his active service.  Thereafter, the United States Court of Veterans Appeals (Court) affirmed the Board's decision in its December 2017 Memorandum Decision; therefore, the July 2016 Board decision is final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100(a) (2017).  

Since the prior final July 2016 Board decision, evidence added to the record includes duplicate service treatment records previously considered in conjunction with the Veteran's claim, as well as VA treatment records which document the Veteran's ongoing complaints of back pain due to his current back disability, private treatment records concerning a back injury following a December 2015 motor vehicle accident, and lay statements from the Veteran and others which report that he was in good health upon enlistment, but that his health had deteriorated by discharge, after which he complained of back pain.  

While VA and private treatment records discussed above are new in that such evidence was not of record at the time of the prior July 2016 Board decision, it does not constitute material evidence, as it does not establish that the Veteran's current back disability had onset during active service, within one year of discharge from active service, or is otherwise etiologically related to active service.  38 C.F.R. § 3.156(a).  As such, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Id.  

To the extent that the lay statements added to the record assert that the Veteran incurred an in-service back injury which has continued to the present time or is otherwise related to his current back disability, such statements are largely cumulative of the prior lay statements considered by the Board in July 2016; therefore, they are not new evidence.  Id.  

Given that the evidence submitted since the prior final July 2016 Board decision is not both new and material, reopening of the Veteran's claim of entitlement to service connection for residuals of a back disability is not warranted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  



ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of a back disability.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


